Title: From George Washington to James Clinton, 14 December 1781
From: Washington, George
To: Clinton, James


                        
                            Dr Sir.
                            Philadelphia 14th Decemr 1781.
                        
                        Your favour of the 6th reached me yesterday—I am Sorry that you find the old Hutts of the Jersey Line
                            destroy’d, but as that mode of Cantonment seems to be absolutely necessary not only for safety but for the preservation of
                            Discipline I must leave it with you to fix upon the nearest piece of Ground suitable for the purpose, with only this
                            general direction—that it be as near as possible to the entrance of the Ringwood Clove—Should the distance from the
                            entrance be such as to require it, you may build a Guard House for a Subaltern’s command at some convenient place in the
                            gorge of the mountain, to intercept Straglers & suspicious persons. You will make yourself acquainted with the Country
                            leading towards the Enemy and take such precautions for your security as may be necessary. I am Dr Sir Your humble Servt
                        
                            Go: Washington

                        
                    